Citation Nr: 0426166	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased disability evaluation for the 
veteran's tinea cruris, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1967 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the New 
York, New York, Regional Office which established service 
connection for post-traumatic stress disorder (PTSD); 
assigned a 50 percent evaluation for that disability; and 
increased the evaluation for the veteran's tinea cruris from 
noncompensable to 10 percent disabling.  In November 1998, 
the veteran submitted a notice of disagreement with the July 
1998 rating decision.  

In August 1999, the Huntington, West Virginia, Regional 
Office increased the initial evaluation for the veteran's 
PTSD from 50 to 70 percent and granted a total rating for 
compensation purposes based on individual unemployability.  
In August 1999, the New York, New York, Regional Office 
issued a statement of the case (SOC) to the veteran and his 
accredited representative which addressed solely the issue of 
an increased evaluation for the veteran's skin disability.  
In September 1999, the veteran submitted an Appeal to the 
Board (VA Form 9) with the denial of an evaluation in excess 
of 10 percent for his tinea cruris.  

The veteran subsequently moved to Georgia.  In January 2004, 
the veteran's claims file was transferred to the Atlanta, 
Georgia, Regional Office (RO).  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as an initial 
evaluation in excess of 70 percent for the veteran's PTSD.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
which addressed his skin disability in March 1999.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to skin disabilities.  The Board observes that the evaluation 
of the veteran's tinea cruris has not been reviewed by the RO 
under the amended regulation.  

The veteran has submitted a timely notice of disagreement 
with the initial evaluation assigned for his PTSD.  The RO 
has not issued a SOC or a supplement statement of the case 
(SSOC) which addresses that issue.  The Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his tinea cruris after 
1998.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should attempt to obtain all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 1999, not already of record, be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his tinea cruris.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examination is to take into 
consideration the criteria, both prior to 
and effective August 30, 2002, for rating 
skin disorders.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  The RO should issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of the 
veteran's entitlement to an initial 
evaluation in excess of 70 percent for 
his PTSD.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SOC.  



5.  The RO should then readjudicate the 
veteran's entitlement to an evaluation in 
excess of 10 percent for his tinea cruris 
with express consideration of VAOPGCPREC 
7-2003 (Nov. 19, 2003).  If the benefit 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of  1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


